
	

115 S1629 IS: DEPSCoR Reauthorization Act of 2017
U.S. Senate
2017-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1629
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2017
			Mr. Reed (for himself, Mr. Rounds, Mr. Brown, Ms. Collins, Mr. Carper, Mr. Coons, Mr. Whitehouse, Mrs. Shaheen, Ms. Cortez Masto, and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To reauthorize the Department of Defense Experimental Program to Stimulate Competitive Research,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the DEPSCoR Reauthorization Act of 2017. 2.Reauthorization of Department of Defense Established Program to Stimulate Competitive Research (a)Modification of program objectivesSubsection (b) of section 257 of the National Defense Authorization Act for Fiscal Year 1995 (Public Law 103–337; 10 U.S.C. 2358 note) is amended—
 (1)by redesignating paragraphs (1) and (2) as paragraphs (2) and (3), respectively; (2)by inserting before paragraph (2), as redesignated by paragraph (1), the following new paragraph (1):
					
 (1)To increase the number of university researchers in eligible States capable of performing science and engineering research responsive to the needs of the Department of Defense.; and
 (3)in paragraph (2), as redesignated by paragraph (1), by inserting relevant to the mission of the Department of Defense and after that is. (b)Modification of program activitiesSubsection (c) of such section is amended—
 (1)by redesignating paragraph (3) as paragraph (4); and (2)by inserting after paragraph (2) the following new paragraph (3):
					
 (3)To provide assistance to science and engineering researchers at institutions of higher education in eligible States through collaboration between Department of Defense laboratories and such researchers..
 (c)Modification of eligibility criteria for State participationSubsection (d) of such section is amended— (1)in paragraph (2)(B), by inserting in areas relevant to the mission of the Department of Defense after programs; and
 (2)by adding at the end the following new paragraph:  (3)The Under Secretary shall not remove a designation of a State under paragraph (2) because the State exceeds the funding levels specified under subparagraph (A) of such paragraph unless the State has exceeded such funding levels for at least two consecutive years..
				(d)Modification of name
 (1)In generalSuch section is amended— (A)in subsections (a) and (e) by striking Experimental each place it appears and inserting Established; and
 (B)in the section heading, by striking Experimental and inserting Established. (2)Clerical amendmentSuch Act is amended, in the table of contents in section 2(b), by striking the item relating to section 257 and inserting the following new item:
					Sec. 257. Defense established program to stimulate competitive research..
 (3)Conforming amendmentSection 307 of the 1997 Emergency Supplemental Appropriations Act for Recovery from Natural Disasters, and for Overseas Peacekeeping Efforts, Including Those in Bosnia (Public Law 105–18) is amended by striking Experimental and inserting Established.
